Acknowledgments
1. 	Applicants amendment, filed on 2/3/2021 is acknowledged.  Accordingly claim(s) 8-27 remain pending.
2.	Claim(s) 1-7 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210419, by the Examiner.
Allowable Subject Matter
4.	Claim(s) 8-27 are allowed, subject to the examiner’s amendment described below.

Examiner's Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this Examiner’s amendment was given in a telephonic interview with Nick Carr (USPTO Registration No. 57,594) on or about 4/19/2021.
7.	 The Application has been amended one (1) time as follows:
1-7. (Cancelled) 
8. (Currently Amended) A method, comprising:
receiving, by an application executing on a processor circuit of a computing device from a communications interface of a contactless card, a uniform resource locator (URL) for an authentication server, the URL comprising a cryptogram e
accessing, by the application executing on the processor circuit, the URL for the authentication server by a first browser tab of a web browser;
receiving, by the application executing on the processor circuit [[,]]  a virtual account number, , 
copying, by the application executing on the processor circuit, the virtual account number to a clipboard executing on the processor circuit; and
pasting, by  an operating system (OS) executing on the processor circuit, the virtual account number from the clipboard to a payment field of a form in a second browser tab of the web browser.
9. (Currently Amended) The method of claim 8. further comprising:
receiving the virtual account number, the expiration date, the CVV, and a billing address 
(i) the first browser tab, (ii) a push notification 
10.    (Currently Amended) The method of claim 9, further comprising:
receiving, by the application executing on the processor circuit, input specifying to copy the expiration date to the clipboard;
copying, by the application executing on the processor circuit, the expiration date to the clipboard 
pasting, by the OS executing on the processor circuit, the expiration date to an expiration date field of the form in the second browser tab of the web browser.
11.    (Currently Amended) The method of claim 9, further comprising:
receiving, by the application executing on the processor circuit, input specifying to copy the CVV to the clipboard;
copying, by the application executing on the processor circuit, the CVV to the clipboard responsive to the received input;
pasting, by the OS executing on the processor circuit, the CVV to a CVV field of the form in the second browser tab of the web browser;
receiving, by the application executing on the processor circuit, input selecting a first link in the notification, the first link specifying to copy the billing address to the clipboard;
copying, by the application executing on the processor circuit, the billing address to the clipboard responsive to the input selecting the first link; and
pasting, by the OS executing on the processor circuit, the billing address to a billing address field of the form in the web browser.

comprising the expiration date, the CVV, and a billing address 
13.    (Currently Amended) The method of claim 8, further comprising:
receiving the expiration date and the CVV from one in a memory of the computing device.
14.    (Currently Amended) The method of claim 8, 

outputting, by the application executing on the processor circuit, a notification specifying to close the first browser tab.
15.    (Currently Amended) A non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by 
outputting, by a web browser executing on 
receiving, by an application executing on the 
authenticating, by the application, an account associated with the contactless card;
 transmitting, by the application, the identifier of the account to an authentication server e
receiving, by the application executing on the serve, , 
copying, by the application executing on the 
an operating system (OS) executing on the 
outputting, by the application executing on the 
16.    (Currently Amended) The non-transitory computer-readable storage medium of claim 15, further comprising computer-readable program code executable by the processor circuit to cause the processor circuit to perform the steps of:
opening, by the 
receiving, by the application executing on the   
receiving, by the application executing on 
outputting, by the 
17.    (Currently Amended) The non-transitory computer-readable storage medium of claim 15, further comprising computer-readable program code executable by 
 

starting a timer by the application executing on the 
determining, by the application executing on the 
based on the determination, by the application executing on the 
18.    (Currently Amended) The non-transitory computer-readable storage medium of claim 15, further comprising computer-readable program code executable by 

identifier of the contactless card comprising a portion of an account number of the account.
19.    (Currently Amended) The non-transitory computer-readable storage medium of claim 15, further comprising computer-readable program code executable by 
receiving, by the application executing on the 
    	copying, by the application executing on the 
pasting, by the OS executing on the 
20.    (Currently Amended) The non-transitory computer-readable storage medium of claim 15, further comprising computer-readable program code executable by 
receiving, by the application executing on the 
copying, by the application executing on the 
pasting, by the OS executing on the 


21.    (Currently Amended) A system, comprising: 
a processor; and
a non-transitory memory storing instructions which when executed by the processor cause the processor to perform the steps of:
outputting, by a web browser executing on the processor, a form comprising a payment field;
a cryptogram e
transmitting, by the application executing on the processor, the cryptogram e
receiving, by the application executing on the processor from ,
, 
copying, by the application executing on the processor, the virtual account number to a clipboard executing on the processor;
pasting, by an operating system (OS) executing on the processor, the virtual account number from the clipboard to the payment field of the form in the web browser; and
outputting, by the application executing on the processor, a notification comprising the expiration date and the CVV 
22.    (Currently Amended) The system of claim 21, the memory storing instructions which when executed by the processor cause the processor to perform the steps of:
opening, by the processor, the application executing on the processor responsive to receiving the URL, wherein the URL comprises a universal link URL;
receiving, by the application executing on the processor, an account billing address from the server   
receiving, by the application executing on the processor, input specifying to return to the web browser; and
outputting, based on the received input, the web browser on a display of a device comprising the processor.
23.    (Currently Amended) The system of claim 21, the memory storing instructions which when executed by the processor cause the processor to perform the steps of:
receiving, by the application executing on the processor, input selecting a first link in the notification, the first link specifying to copy the expiration date to the clipboard;

pasting, by the OS executing on the processor, the expiration date to an expiration date field of the form in the web browser.
24.    (Currently Amended) The system of claim 23, the memory storing instructions which when executed by the processor cause the processor to perform the steps of:
receiving, by the application executing on the processor, input selecting a second link in the notification, the second link specifying to copy the CVV to the clipboard;
copying, by the application executing on the processor, the CVV to the clipboard responsive to the input selecting the second link in the notification;
pasting, by the OS executing on the processor, the CVV to a CVV field of the form in the web browser;
receiving, by the application executing on the processor, input selecting a third link in the notification, the third link specifying to copy a billing address to the clipboard;
copying, by the application executing on the processor, the billing address to the clipboard responsive to the input selecting the third link in the notification; and
pasting, by the OS executing on the processor, the billing address to a billing address field of the form in the web browser.
25.    (Currently Amended) The system of claim 24, the memory storing instructions which when executed by the processor cause the processor to perform the steps of:
 
starting a timer by the application executing on the processor based on the 
determining, by the application executing on the processor, that the timer exceeds a threshold; and
based on the determination, by the application executing on the processor, that the timer exceeds a threshold, generating and outputting the notification by the application executing on the processor.
26.    (Currently Amended) The system of claim 21, the memory storing instructions which when executed by the processor cause the processor to perform the steps of:
cryptogram e
27.    (Currently Amended) The system of claim 21, the memory storing instructions which when executed by the processor cause the processor to perform the step of:
authenticating, by the application executing on the processor,  


Reasons for Allowance
8.	Claim(s) 8-27 are allowed.
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US PG Publication 2014/0304839 to Hansen) which discloses a clipboard in an electronic system protects sensitive data by copying data into a clipboard of an electronic system as an entry and selectively blocking access to the sensitive data. An entry protect status is associated with a clipboard entry that is arranged to store copied data that is sensitive. The entry protect status is changed to 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 8, 15 and 21, specifically the combination of steps of, “receiving, by the application executing on the processor circuit from a virtual account number server, a virtual account number, an expiration date, and a card verification value (CVV); copying, by the application executing on the processor circuit, the virtual account number to a clipboard executing on the processor circuit; and pasting, by an operating system (OS) executing on the processor circuit, the virtual account number from the clipboard to a payment field of a form in a second browser tab of the web browser;” as recited in claim(s) 8, 15 and 21.  Moreover, the missing claimed elements from Hansen are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Hansen disclosures because it is not common to: “receiving, by the application executing on the processor circuit from a virtual account number server, a virtual account number, an expiration date, and a card verification value (CVV); copying, by the application executing on the processor circuit, the virtual account number to a clipboard executing on the processor circuit; and pasting, by an operating system (OS) executing on the processor circuit, the virtual account number from the clipboard to a payment field of a form in a second browser tab of the web browser.” Hence, the claim(s) are allowable over the cited prior art.  

10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        4/19/2021